The following order has been entered on the motion filed on the 8th of July 2016 by Defendant to Disclose the Past and the Present Relationships, Associations, and Ties between Defense Attorney and Victim's Father:
"Motion Dismissed by order of the Court in conference, this the 22nd of September 2016."
The following order has been entered on the motion filed on the 8th of July 2016 by Defendant for Notice of Appeal:
"Motion Dismissed by order of the Court in conference, this the 22nd of September 2016."
Upon consideration of the petition filed by Defendant on the 8th of July 2016 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 22nd of September 2016."
The following order has been entered on the motion filed on the 26th of July 2016 by Defendant for Nunc Pro Tunc Order to Correct Judicial and Procedural Act on Subject Matter Jurisdiction:
"Motion Dismissed by order of the Court in conference, this the 22nd of September 2016."
The following order has been entered on the motion filed on the 15th of August 2016 by Defendant for a Subpoena Duces Tecum:
"Motion Dismissed by order of the Court in conference, this the 22nd of September 2016."
The following order has been entered on the motion filed on the 18th of September 2015 by Defendant to Grant Belated Appeal:
"Motion Dismissed by order of the Court in conference, this the 22nd of September 2016."
The following order has been entered on the motion filed on the 8th of September 2016 by Defendant to Dismiss First Degree Murder Bill of Information:
"Motion Dismissed by order of the Court in conference, this the 22nd of September 2016."
The following order has been entered on the motion filed on the 8th of September 2016 by Defendant to Plead to Lesser Degree or Offense:
"Motion Dismissed by order of the Court in conference, this the 22nd of September 2016."
The following order has been entered on the motion filed on the 16th of September 2016 by Defendant to Proceed no Security for Costs in Criminal Appeal:
"Motion Dismissed by order of the Court in conference, this the 22nd of September 2016."